Case 2:21-cv-03951-RGK-DFM Document 8 Filed 07/29/21 Page 1 of 1 Page ID #:106


                                                                         JS-6


                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                             WESTERN DIVISION



  SETH HERNANDEZ,                        No. CV 21-03951-RGK-DFM

          Petitioner,                    JUDGMENT

             v.

  M. POWLER,

          Respondent.



       Pursuant to the Court’s Order Accepting the Report and
 Recommendation of United States Magistrate Judge,
       IT IS ADJUDGED that the Petition is untimely, and this action
 dismissed with prejudice.


  Date: July 29, 2021                     ___________________________
                                          R. GARY KLAUSNER
                                          United States District Judge
